Contact: Joseph Crivelli Senior Vice President Gregory FCA Communications Office: 610-228-2100 Cell: 610-299-6700 Harleysville National Corporation Announces Strategic Initiatives Harleysville, PA—June 8, 2009—Harleysville National Corporation (NASDAQ: HNBC), parent company of Harleysville National Bank, today announced a series of strategic initiatives designed to strengthen the capital base and position the bank for the future.These initiatives address the challenging economic environment and its impact on the businesses and homeowners with whom Harleysville does business.The Corporation is working with its advisors and consultants to raise additional capital, execute on potential asset sales, reposition the balance sheet, and restructure funding sources. Paul D.
